Order, Supreme Court, New York County (Helen Freedman, J.), entered October 16, 2000, which, in an action for breach of contract and breach of fiduciary duty, granted defendant’s motion to dismiss the complaint as time barred, unanimously affirmed, without costs.
Plaintiff seeks damages for the one-year delay in his admission to law school, in September 1993 instead of September 1992, caused by defendant’s failure to forward his complete college transcript to the law schools to which he had applied. The cause of action for breach of contract was properly dismissed upon uncontroverted evidence that the last date any action was taken by defendant with regard to sending out materials to law schools for the September 1992 class was February 18, 1992, more than six years prior to the commencement of this action in February 1999 (see, Ely-Cruikshank Co. v Bank of Montreal, 81 NY2d 399, 402). Any cause of action plaintiff might have had for breach of fiduciary duty would also have accrued in 1992, and would therefore be time barred. Concur— Williams, J.P., Mazzarelli, Rosenberger, Wallach and Lerner, JJ.